 Case 2:20-cv-03119-SVW-GJS Document 20 Filed 06/04/20 Page 1 of 1 Page ID #:264

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        6/4/2020
Case No.     2:20-cv-03119-SVW-GJS                                          Date

             Danielle Kent, et al v. FCA US LLC, et al
Title

                                                 JS-6
 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND [14]


        Having reviewed the briefs and operative Complaint in this case, the Court concludes that the
issues regarding fraudulent joinder and Plaintiff’s alleged negligent repair claim against the dealership
defendant in this action are functionally identical to those in a case before this Court approximately one
month ago. See Robles v. FCA US LLC, 2020 WL 2318205 (C.D. Cal. May 8, 2020). Because resolution
of the fraudulent joinder issue in this case is dispositive, and Defendant has not identified binding
precedent that would alter this Court’s prior conclusion regarding the essentially identical pleadings in
this case, the Court GRANTS Plaintiff’s motion for remand and refers the parties to the Court’s
reasoning in the prior Order. Id. at *2 (concluding that any deficiencies in Plaintiff’s negligent repair
pleadings could straightforwardly be amended, preventing a finding of fraudulent joinder that would
create complete diversity).




                                                                                                   :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                      Page 1 of 1
